Citation Nr: 1631176	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  16-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 24, 2011, for the grant a 30 percent rating for migraine headaches.

[The issue of entitlement to service connection for an acquired psychiatric disorder, to include as due to service-connected migraine headaches, and tinnitus will be addressed in a separate decision with a separate docket number to be issued concurrently.]


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico, which increased the disability for the service-connected migraine headaches from non-compensable to 30 percent disabling, effective from August 24, 2011.  The Veteran filed a Notice of Disagreement (NOD) in October 2012, specifically challenging the August 2011 effective date assigned for this increased rating award.  A Statement of the Case (SOC) was furnished in June 2014; and, in July 2014, the Veteran filed a substantive appeal (VA Form 9), in which he specifically identified the effective date for the 30 percent rating for the service-connected migraine headaches as the issue he intended to pursue on appeal.

In rating decisions of February 2012 and August 2012, the RO denied service connection for fibromyalgia.  In October 2012, the Veteran filed an NOD.  In June 2014, the Veteran was furnished an SOC.  In August 2014, the Veteran filed a substantive appeal (VA Form 9).  As such, the requirements for perfecting an appeal to the Board have been met with respect to the issue of fibromyalgia.  Notably, however, the RO has not yet certified this issue to the Board, thereby indicating that the actions of the originating agency may not be fully completed as regards this discrete issue.  As adjudicative actions by the Board at this time may be premature, the Board exercises its discretion and declines to assume jurisdiction over this discrete issue, and instead refers the issue to the RO.

As a matter for clarification, in April 2009, the Board entered a decision that denied service connection for an acquired psychiatric disorder, as secondary to the service-connected disabilities, and denied an initial compensable rating for the service-connected migraine headaches.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, by Order dated May 2010, granted a Joint Motion for Partial Remand (JMPR), vacated in part, and remanded that part of the Board decision which denied service connection for a psychiatric disorder, claimed as secondary to the service-connected disabilities, for compliance with the instructions in the joint motion.  The Court dismissed the appeal as to the remaining issue.  Thus, that remaining part of the Board decision which denied an initial compensable rating for migraine headaches is considered the law of the case and remains undisturbed.  See, e.g., Chisem v. Brown, 8 Vet. App. 374 (1995) (mandate of higher court is the "law of the case" and must be followed).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board acknowledges that the issue of entitlement to service connection for fibromyalgia has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over the issue at this time, but that it will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  The April 23, 2009, decision by the Board, denying entitlement to an initial compensable rating for migraine headaches, is final.

2.  The record evidence contains an October 6, 2008, VA Primary Care Note, which was not on file at the time of the April 2009 Board Decision, which documents the Veteran's outpatient care relating to an evaluation of the service-connected migraine headaches, and which may be considered an informal claim for an increased rating for migraine headaches.

3.  By an August 2012 rating decision, the RO granted an increased rating to 30 percent for migraine headaches, effective from August 24, 2011.  The Veteran perfected a timely appeal of the assignment of August 24, 2011, as the effective date for the 30 percent rating award.

4.  The record evidence establishes that it was factually ascertainable that an increase in the migraine headaches to the 30-percent level occurred on October 6, 2008.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for effective date of October 6, 2008, for the grant of a 30 percent rating for migraine headaches are met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.160, 3.400, 4.124a, Diagnostic Code 8100 (2011, 2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The information of the record indicates that VA did not provide the Veteran with VCAA-compliant notice before the August 2012 rating decision that granted an increased rating of 30 percent for the service-connected migraine headaches, and assigned an effective date of August 2011 for that disability rating.  Although VA committed procedural error in its failure to do so, such an error is not presumed to be prejudicial in this case.  See, e.g., Goodwin v. Peake, 22 Vet. App. 128, 136-137 (2008) (holding that the presumption of prejudice does not apply in cases where a claim has been substantiated and the defective notice pertains to a downstream element).  Here, it is well to observe that the Veteran does not challenge the increase in the rating to 30 percent; but, he does disagree with the effective date assigned for that 30-percent rating, which is a downstream element.  Thus, with respect to the claim for an earlier effective, the appeal arises from the Veteran's disagreement with the effective date assigned following the grant of a 30-percent rating for migraine headaches.  Once the underlying claim regarding the degree of disability has been granted, that claim is substantiated, addition section 5103(a) notice is not required, and as such any defect in the notice is not prejudicial.  Id; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (2015).

As to VA's duty to assist, VA has obtained treatment records identified by the Veteran, and there is no indication from the claims file of addition medical treatment and examination for which VA has not obtained, or made sufficient efforts to obtain, corresponding records.  Thus, the Board finds that no further assistance in developing the facts pertinent to this limited matter is required, at this time, given the favorable action taken below.


Legal Criteria

Increased Rating

Disability ratings are based upon the schedular requirements that reflect the average impairment of earning capacity occasioned by the state of the disorder.  38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. § Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A non-compensable rating is warranted for migraine headaches with attacks less often than the frequency of attacks required for a 10 percent rating.  A 10 percent rating requires characteristic prostrating attacks averaging on in 2 months over the last several months.  A 30 percent rating requires characteristic prostrating attacks occurring on an average of once per month over the last several month.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Effective Dates

The date of receipt of the claim is the date on which the claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).

During the pendency of this claim and appeal, the former versions of 38 C.F.R. §§ 3.151, 3.155, and 3.157(b), which were in effect prior to March 24, 2015, were for application and will be considered for the purpose of this appeal.

Under the former version, a claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2008, 2011).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a) (2008, 2011).

Further, under 38 C.F.R. § 3.157(b)(1) (2008, 2011), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  Id.

Except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation shall not be earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a) (West 2015).  The effective date of an award based on a claim for increase in disability compensation is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to this rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  In that regard, the law provides that the effective date of an award of increased disability compensation "shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred," if the claim is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2015); 38 C.F.R. § 3.400(o)(2).

Analysis

The Veteran contends that an effective date of October 2008 is warranted for the award of a 30 percent rating for his service-connected migraine headaches.  He maintains that this date corresponds to the time in which he received treatment at a VA facility due to a worsening of his migraine headaches.  Specifically, the Veteran is contending that an effective date earlier than August 24, 2011, is warranted.

Here, the Veteran was denied a compensable rating for the service-connected migraine headaches in an April 2009 Board decision.  The Veteran did not appeal that discrete issue to the Court, and the terms of the May 2010 JMPR specifically provided that "the parties do not wish to disturb [the] portion of the decision that denied entitlement to an initial compensable rating for headaches."  As such, the April 2009 Board decision with respect to the denial of a compensable rating for migraine headaches is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  Accordingly, since this final Board decision is determinative, as a matter of law, that the evidence then before VA did not show entitlement to a compensable rating for the service-connected migraine headaches, "the [Veteran] is collaterally estopped from re-litigating the same issue based upon the same evidence, albeit for a different purpose.  See Hazen v. Gober, 10 Vet. App. 511, 520 (1997).  Thus, any later award of increased compensation, as to the service-connected migraine headaches, must be based upon a new claim and, if granted, the effective date of the increase may not be based solely upon the evidence considered in the prior final Board decision.  Id.

The information of record reflects that the RO determined that the date of the Veteran's claim for increase for migraine headaches was on August 24, 2011.  That is the date that VA conducted a neurological examination for migraine headaches.  The other indication in the record that the Veteran applied for increased compensation benefits prior to August 2011, is in the showing of his October 6, 2008, VA primary care note, which details a current status of the Veteran's outpatient treatment for the frequency and duration of his migraine headaches at a VA facility.  This additional evidence, which relates to VA treatment of a disability for which the Veteran has established service connection, and which was not on file at the time of the April 2009 Board decision, is sufficient to constitute an informal claim for increased compensation.  38 C.F.R. § 3.157(b)(1).  As such, the date of the VA primary care note "will be accepted as the date of receipt of [the] claim."  Id.  For purposes of this appeal, the Board determines that the date of receipt of the Veteran's new claim for an increased rating for migraine headaches is October 6, 2008.  Id; see also Suttman v. Brown, 5 Vet. App. 127, 136 (1993) (defining a new claim for increase).  All other VA hospital and examination reports received during the pendency of the (August 2011) claim are dated after October 6, 2008, and therefore such VA reports would be useless if considered to be informal claims.  38 C.F.R. § 3.155.

Taking into consideration the ruling in Hazan, 10 Vet. App. at 521, and applying the "exception" to the general rule, as set forth in 38 U.S.C.A. § 5110(b)(2), the Board must determine whether it was "factually ascertainable" that the Veteran's migraine headaches had increased in severity within the one-year period preceding the date of receipt of his new claim; that is, one year prior to October 6, 2008.  And, if not, then the general rule as set forth in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1) will be for application in this case.

Here, the record does not reflect, nor has the Veteran alleged, that there is evidence pertaining to his migraine headaches on file during the one-year preceding October 2008.  However, in resolving the benefit of doubt in the Veteran's favor, the Board finds it is reasonable to conclude that there is evidence in the claims file that factually demonstrates entitlement to an increase to 30 percent as early as October 2008 (the date of the VA primary care note).

In this context, the record before the Board shows that in August 2011, the Veteran underwent a neurological disorders VA examination.  At that time, the examiner indicated that as early as October 2008, the Veteran had developed severe oppressive pain in the back of his head, and that he had continue to experience headaches, for which he went to his primary care doctor and was prescribed medication that did not offer relief.  The Veteran related that his pain continued at a level of ten and lasted many months.  With work-up, medication, and physical therapy, the Veteran's pain was noted to have improved.  According to the VA examiner, from that point onward, the Veteran continued with at least one headache weekly, which was characterized as throbbing, with pain in the front of the head, and was at a pain level of six out of ten in intensity.  The examiner observed that during the past twelve months, the Veteran suffered from weekly migraine headaches, with less than half of his attacks being prostrating.  The Veteran's headaches were not treated with continuous medication, and usually lasted a few hours.  The Veteran was diagnosed with migraines without aura, of a frequency of at least once a week, with less than half of his migraines being prostrating, and an average intensity of six out of ten.  The examiner noted that the Veteran had lost two days of work in the last twelve months due to severe headaches.

In light of these medical data, the Board finds that, while it is not certain that the Veteran's migraine headaches increased to the present of severity in October 2008, the evidence is at least in equipoise as to whether such increase occurred.  When the evidence is in relative equipoise as to the merits of the issue, the benefit of the doubt in resolving the issue is to be given the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Resolving all reasonable doubt in favor of the Veteran, the Board determines that the Veteran was entitled to a 30 percent schedular rating under Diagnostic Code 8100, as of October 6, 2008.  The appeal is granted.


ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to an effective date of October 6, 2008, for the grant of a 30 percent rating for migraine headaches is granted.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


